Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-2192 The Dreyfus Premier Third Century Fund, Inc. (Exact name of Registrant as specified in charter) c/o The Dreyfus Corporation 200 Park Avenue New York, New York 10166 (Address of principal executive offices) (Zip code) Michael A. Rosenberg, Esq. 200 Park Avenue New York, New York 10166 (Name and address of agent for service) Registrant's telephone number, including area code: (212) 922-6000 Date of fiscal year end: 5/31 Date of reporting period: 8/31/2008 FORM N-Q Item 1. Schedule of Investments. STATEMENT OF INVESTMENTS The Dreyfus Premier Third Century Fund, Inc. August 31, 2008 (Unaudited) Common Stocks98.9% Shares Value ($) Consumer Discretionary8.6% Autoliv 23,900 917,521 Choice Hotels International 67,100 a 1,811,029 Coach 107,650 b 3,120,773 Deckers Outdoor 8,700 a,b 989,103 DeVry 30,400 1,568,032 Gap 205,300 3,993,085 McDonald's 47,950 2,975,297 NIKE, Cl. B 63,600 a 3,854,796 TJX Cos. 93,150 3,375,756 Walt Disney 148,350 4,799,122 Weight Watchers International 34,600 1,370,160 Consumer Staples10.9% Bare Escentuals 53,250 a,b 662,430 Costco Wholesale 88,200 5,914,692 General Mills 37,000 2,448,660 Kimberly-Clark 73,250 4,518,060 PepsiCo 173,900 11,908,672 Procter & Gamble 122,350 8,536,360 SYSCO 77,600 2,470,008 Energy9.6% Anadarko Petroleum 98,100 6,055,713 Cimarex Energy 66,700 3,704,518 EnCana 27,500 2,059,750 ENSCO International 58,400 a 3,958,352 National Oilwell Varco 55,250 b 4,073,582 Nexen 114,400 3,577,288 Noble 81,700 4,108,693 SEACOR Holdings 15,150 a,b 1,335,472 Smith International 46,150 a 3,216,655 Financial6.8% BlackRock 18,900 4,106,025 Chubb 50,000 2,400,500 Northern Trust 70,100 5,635,339 PNC Financial Services Group 65,200 4,691,140 SVB Financial Group 29,900 a,b 1,675,895 TD Ameritrade Holding 92,150 b 1,882,624 Travelers Cos. 52,800 2,331,648 Health Care13.1% Aetna 86,650 3,738,081 Alcon 18,250 3,107,792 Amgen 93,600 b 5,882,760 AstraZeneca Group, ADR 52,600 a 2,561,620 Becton, Dickinson & Co. 70,200 6,134,076 Genzyme 79,850 b 6,252,255 Johnson & Johnson 96,200 6,775,366 Novartis, ADR 28,300 1,574,612 WellPoint 94,950 b 5,012,410 Zimmer Holdings 36,000 b 2,606,040 Industrial13.9% 3M 58,400 4,181,440 Danaher 32,400 a 2,642,868 Donaldson 28,350 1,244,848 Emerson Electric 198,850 9,306,180 Equifax 47,500 1,678,175 First Solar 7,950 b 2,199,368 Herman Miller 106,100 a 2,985,654 Nordson 30,200 a 1,619,626 Quanta Services 64,900 a,b 2,072,906 Rockwell Collins 81,150 4,267,679 Ryder System 25,800 1,664,616 United Technologies 121,350 7,959,347 Wabtec 27,800 1,642,146 Woodward Governor 53,500 2,478,655 Information Technology24.5% Accenture, Cl. A 105,550 4,365,548 Apple 57,300 b 9,714,069 Applied Materials 184,250 3,301,760 Google, Cl. A 14,850 b 6,879,857 Hewitt Associates, Cl. A 58,950 b 2,370,380 International Business Machines 117,000 14,242,410 MasterCard, Cl. A 15,900 3,856,545 Microsoft 487,900 13,314,791 News, Cl. B 392,450 5,635,582 Nortel Networks 8,324 b 50,194 QUALCOMM 126,800 6,676,020 STMicroelectronics (New York Shares) 102,700 a 1,346,397 Symantec 96,100 b 2,143,991 Texas Instruments 235,850 5,780,684 Xerox 110,900 1,544,837 Materials3.5% Air Products & Chemicals 44,500 4,087,325 Calgon Carbon 77,550 a,b 1,654,142 Nucor 44,600 2,341,500 Praxair 40,100 3,602,584 Semiconductors5.0% Cisco Systems 304,400 b 7,320,820 EMC 209,650 b 3,203,452 Intel 144,400 3,302,428 National Semiconductor 132,200 a 2,833,046 Telecommunication Services.7% Windstream 192,500 Utilities2.3% NiSource 122,000 a 2,010,560 Sempra Energy 78,400 4,540,928 WGL Holdings 32,900 a 1,059,380 Total Common Stocks (cost $301,604,149) Principal Short-Term Investments.0% Amount ($) Value ($) Negotiable Bank Certificate Of Deposit Self-Help Credit Union 2.78%, 9/15/08 (cost $100,000) 100,000 Other Investment1.1% Shares Value ($) Registered Investment Company; Dreyfus Institutional Preferred Plus Money Market Fund (cost $3,738,000) 3,738,000 c Investment of Cash Collateral for Securities Loaned8.0% Registered Investment Company; Dreyfus Institutional Cash Advantage Plus Fund (cost $26,659,956) 26,659,956 c Total Investments (cost $332,102,105) 108.0% Liabilities, Less Cash and Receivables (8.0%) Net Assets 100.0% ADR - American Depository Receipts a All or a portion of these securities are on loan. At August 31, 2008, the total market value of the fund's securities on loan is $25,537,372 and the total market value of the collateral held by the fund is $26,659,956. b Non-income producing security. c Investment in affiliated money market mutual fund. At August 31, 2008, the aggregate cost of investment securities for income tax purposes was $332,102,105. Net unrealized appreciation on investments was $27,601,201 of which $38,797,313 related to appreciated investment securities and $11,196,112 related to depreciated investment securities. Securities valuation policies and other investment related disclosures are hereby incorporated by reference to the annual and semi-annual reports previously filed with the Securities and Exchange Commission on Form N-CSR. Various inputs are used in determining the value of the fund's investments relating to Financial Accounting Standard No. 157 (FAS 157), Fair Value Measurements. These inputs are summarized in the three broad levels listed below. Level 1 - quoted prices in active markets for identical securities. Level 2 - other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speed credit risk, etc.) Level 3 - significant unobservable inputs (including fund's own assumptions in determining the fair value of investments). The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following is a summary of the inputs used as of August 31, 2008 in valuing the fund's investments carried at fair value: Valuation Inputs Investments in Securities ($) Other Financial Instruments* ($) Level 1 - Quoted Prices 0 Level 2 - Other Significant Observable Inputs 0 Level 3 - Significant Unobservable Inputs 0 0 Total 0 *Other financial instruments include derivative instruments, such as futures, forward currency exchange contracts and swap contracts, which are valued at the unrealized appreciation (depreciation) on the instrument. Item 2. Controls and Procedures. (a) The Registrant's principal executive and principal financial officers have concluded, based on their evaluation of the Registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the Registrant's disclosure controls and procedures are reasonably designed to ensure information required to be disclosed by the Registrant on Form N-Q is recorded, processed, summarized reported within the required time periods and that information required to be disclosed by the Registrant the reports that it files or submits on Form N-Q is accumulated and communicated to the Registrant's management, including its principal executive and principal financial officers, as appropriate to allow timely decisions regarding required disclosure. (b) There were no changes to the Registrant's internal control over financial reporting that occurred during the Registrant's most recently ended fiscal quarter that have materially affected, or are reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. FORM N-Q SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this Report to be signed on its behalf by the undersigned, thereunto duly authorized. The Dreyfus Premier Third Century Fund, Inc. By: /s/ J. David Officer J. David Officer President Date: October 27, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this Report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By: /s/ J. David Officer J. David Officer President Date: October 27, 2008 By: /s/ James Windels James Windels Treasurer Date: October 27, 2008 EXHIBIT INDEX (a) Certifications of principal executive and principal financial officers as required by Rule 30a-2(a) under the Investment Company Act of 1940. (EX-99.CERT)
